Citation Nr: 1809285	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to March 30, 2017, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent on or after March 30, 2017, for PTSD.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Entitlement to an evaluation in excess of 10 percent from September 18, 2002, for residuals of a right hand fracture of the third, fourth, and fifth metacarpals.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1985 and had subsequent service with the Washington Army National Guard and United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, April 2010, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.

In the January 2009 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent effective December 3, 2007.  In an April 2017 rating decision, the evaluation was increased to 70 percent effective March 30, 2017.

The Veteran was assigned an evaluation of 10 percent effective June 15, 1999, for residuals of a fracture of the fourth and fifth metacarpals of the right hand in a December 2001 rating decision.  The evaluation was increased to 20 percent, effective September 18, 2002, in a January 2003 rating decision.  In the April 2010 rating decision, the evaluation was reduced to 10 percent effective September 18, 2002, due to a finding of clear and unmistakable error in the prior January 2003 rating decision.

In the February 2016 rating decision, the Veteran was granted service connection for erectile dysfunction and assigned a noncompensable evaluation effective November 13, 2013.  He was also awarded special monthly compensation (SMC) based on loss of use of a creative organ.

The Board notes that, in April 2016, the Veteran withdrew his request for a hearing.  He also did not perfect an appeal with regard to the issue of entitlement to an increased rating for carpal tunnel syndrome; therefore, that issue is not on appeal.

The Board also notes that, in an October 2016 Form 9, the Veteran reported that he was being treated for herpes which he contracted while on active duty.  If the Veteran and his representative would like to file a claim for service connection for herpes, they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issue of entitlement to an increased rating for residuals of a right hand fracture of the third, fourth, and fifth metacarpals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 30, 2017, the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not productive of occupational and social impairment with reduced reliability and productivity.

2.  Since March 30, 2017, the Veteran's PTSD has been productive of occupational and social impairment in most areas, but not total occupational and social impairment.

3.  The Veteran's erectile dysfunction is productive of loss of erectile power for which he receives special monthly compensation; however, there is no associated penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD prior to March 30, 2017, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 70 percent for PTSD on or after March 30, 2017, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

The Veteran is currently assigned an evaluation of 30 percent prior to March 30, 2017, and a 70 percent evaluation thereafter for PTSD, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent evaluation is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV). These provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board after August 4, 2014; therefore, the regulations pertaining to the DSM-V are for application.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).


Prior to March 30, 2017

As noted above, the Veteran's PTSD is currently assigned an evaluation of 30 percent prior to March 30, 2017.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a higher evaluation for his PTSD for this time period.

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher for the period before March 30, 2017, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examination reports.

With regard to social impairment, the record shows that the Veteran has maintained relationships with family and friends throughout the appeal period.  In an October 2007 clinical record, the Veteran reported that he felt better after spending time with fellow members of his unit.  In an August 2006 clinical record, the Veteran reported that he would be visiting with his family in Texas after returning from National Guard duty.  During the November 2008 VA examination, the Veteran reported that he had been married for 13 years and had a good marriage.  He also reported that he got along with his two children.  The examiner did note that the Veteran's PTSD symptoms caused him to be distant toward his wife, but this situation had improved over time and with medication.  The Veteran also reported having several friends with whom he was still in contact.

The record does show that the Veteran had reported conflict with his wife.  In a July 2008 record, the Veteran reported that he had yelled at his wife; however, there was no physical violence.  During a May 2009 assessment, he reported that his wife and children could tell that his PTSD was worsening.  However, an August 2009 VA examiner noted that, although the Veteran had difficulty establishing and maintaining effective work and social relationships because of anger and irritability, he was still able to maintain effective family role functioning.  

Subsequent medical records and examinations continued to document conflict with the Veteran's wife, but also show a willingness to repair the relationship.  During a January 2011 VA examination, the Veteran reported that he was willing to consider individual counseling to deal with anger and discontent in his marriage.  Furthermore, while the examiner found that the Veteran did have some difficulty maintaining effective work and social relationships, the examiner also noted that the best description for the Veteran's impairment was that his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In a June 2015 assessment, the Veteran's private counselor noted that the Veteran's wife had involved herself in marriage therapy to avoid separation or divorce.  In addition, the Veteran has maintained a relationship with his children.  During the January 2016 VA examination, he reported that he got along with his children, although he did not see his son very much.  

Concerning occupational impairment, the evidence shows that the Veteran had been employed for this entire period.  In the November 2008 VA examination, the Veteran reported that he worked two jobs, as a city maintenance worker and in food-service for VA.  VA clinical records from July 2008 also show that the Veteran was placed on administrative leave due to engaging in "horseplay" with a co-worker which contributed to his stress; however, the November 2008 VA examination noted that he was later transferred to a different office and resumed his work there.

While the Veteran did report experiencing stress from his employment, he still continued to work throughout this time period.  In the January 2011 VA examination, the examiner noted that there were a few occasions on which the Veteran got agitated with work, but that he overall tried to get along with his co-workers.  Similarly, in the May 2015 assessment submitted by his private counselor, the Veteran reported that he needed to fill his day with work-related activities in order to shut out his traumatic memories from service.  In the January 2016 VA examination, the Veteran reported that he was still working in maintenance and food service.  Thus, although the Veteran may have had some degree of occupational impairment, the evidence shows that the Veteran maintained steady employment prior to March 30, 2017.

Furthermore, the Veteran's symptomatology has not been similar to that of the criteria for an evaluation of 50 percent prior to March 30, 2017.  The record does not reflect that he exhibited flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impaired judgement, or impaired abstract thinking prior to March 30, 2017.  The Veteran did report having impaired memory; however, the November 2008 VA examiner noted that it was mild.  While the record also noted that the Veteran had some difficulties in establishing and maintaining effective work relationships, as noted above, the Veteran still had relationships with his family and was employed for the relevant time period.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for an evaluation of 30 percent for the period prior to March 30, 2017.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning with reduced reliability or productivity, or with deficiencies in most of the areas, or resulting in total occupational and social impairment as referenced by the 70 and 100 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated for the period prior to March 30, 2017.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


On or After March 30, 2017

As noted above, the Veteran's PTSD is currently assigned an evaluation of 70 percent effective from March 30, 2017.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for this time period.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence of record does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that the criteria for an evaluation of 100 percent requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

With regard to social impairment, the record shows that the Veteran has consistently maintained relationships with his family.  During the March 2017 VA examination, the Veteran reported that he currently lived with his wife of 22 years.  With respect to occupational impairment, the Veteran reported that he was still employed as a city maintenance worker.  Although the examiner did note that the Veteran was had an inability to establish and maintain effective relationships, his overall occupational and social impairment was described as occupational and social impairment with reduced reliability and productivity.  Such an opinion is commensurate with a 50 percent evaluation, whereas the Veteran has already been granted a 70 percent evaluation.  

After considering the evidence of record, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent disability rating for the period beginning March 30, 2017.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD on or after March 30, 2017.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.

Erectile Dysfunction

The Veteran has been assigned a noncompensable evaluation by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.

During a July 2015 VA examination, the examiner noted that the Veteran had a diagnosis of erectile dysfunction and had been taking medication for the condition for 10 years.  The Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication, but was able to do so with medication.  Upon physical examination, his penis was found to be normal.  

The same results were observed in a January 2016 VA examination; however, the examiner did note voiding dysfunction due to prostate enlargement, which is evaluated separately and for which the Veteran is not service-connected.  The Veteran reported that he had to use medication to achieve any erection.

In a March 2016 statement, the Veteran indicated that he was entitled to a compensable evaluation due to the mental and physical strain that he experienced as a result of his condition.  He also indicated that he was afraid to use the medication because it caused his blood pressure to fluctuate.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected erectile dysfunction.  The lay and medical evidence of record indicates that the Veteran has loss of erectile power, but does not indicate that he has penile deformity, as demonstrated by the VA examinations which noted that his penis was normal.  Therefore, the criteria for an evaluation of 20 percent are not more nearly approximated. 

While the Veteran has reported that he experiences stress due to his condition, the Board also observes that the Veteran is in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114 (k) based on the loss of use of a creative organ for his erectile dysfunction.  Thus, the Veteran is compensated for his erectile dysfunction and any associated symptoms.  Therefore, the Board finds that the weight of the evidence is against a compensable evaluation for erectile dysfunction.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD for the period prior to March 30, 2017, is denied.

An evaluation in excess of 70 percent for PTSD on or after March 30, 2017, is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.


REMAND

The Veteran was afforded a VA examination with regard to residuals of a right hand fracture of the third, fourth, and fifth metacarpals in October 2016.  However, in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), an additional examination is required.  In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of § 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing." Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include all of these findings.

In addition, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, the examiner noted that the Veteran did not report any flare-ups of the hand, finger, or thumb joints.  However, during a January 2011 VA examination, the Veteran reported that he experienced flare-ups as often as 24 times per day, with each flare-up lasting for an hour.  Thus, on remand the Veteran should be afforded another examination in order for the examiner to assess whether he continues to have flare-ups and to determine the functional impairment during such a flare-up.  If he does not have a flare-up during an examination, the examiner should document the efforts made to provide an estimate of functional loss.  

For these reasons, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected residuals of a right hand fracture of the third, fourth, and fifth metacarpals.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected residuals of a right hand fracture of the third, fourth, and fifth metacarpals.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should also secure any outstanding VA medical records. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a right hand fracture of the third, fourth, and fifth metacarpals.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right and left third, fourth, and fifth metacarpals in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of favorable or unfavorable ankylosis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


